Formerly replevin would not lie unless there had been an unlawful taking as well as detention. A plea of property raised the issue of title, and admitted the taking and detention Dame v. Dame, 43 N.H. 39; Carter v. Piper, 57 N.H. 217, 219. Subsequently the action was extended to the case of unlawful detention simply. G.L., c. 245, s. 2; Kittredge v. Holt,55 N.H. 622. The effect of a plea of property cannot be different from what it formerly was. It raises the issue of title, and admits the detention. The referee found that the defendant detained the cow. This had been admitted by the plea. Ownership was the only question in issue, and was not decided. 2 Gr. Ev., s. 563. The case may be recommitted.
Case discharged.
FOSTER, J., did not sit: the others concurred.